t c summary opinion united_states tax_court daniel l ostrom petitioner v commissioner of internal revenue respondent docket no 23680-05s filed date daniel l ostrom pro_se lisa m oshiro for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case is before the court on respondent’s motion for summary_judgment under rule this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sent to petitioner the petition raises two issues whether an overpayment for eliminates petitioner’s tax_liability for as well as liability for any additions to tax or interest and whether the lack of information on the tax_return regarding a time limit on filing a tax_return to claim a refund is legally significant background on date petitioner filed his federal_income_tax return reporting tax of dollar_figure petitioner claimed an earned_income_credit of dollar_figure the claimed earned_income_credit exceeded the reported tax by dollar_figure on date petitioner filed his federal_income_tax return for reporting a tax due of dollar_figure he claimed an earned_income_credit of dollar_figure and made a payment of dollar_figure leaving a balance of dollar_figure prior to consideration of any interest penalty or addition_to_tax 1respondent’s motion alleges the amount to be dollar_figure perhaps failing to credit the payment of dollar_figure on date respondent assessed additions to tax for failure_to_file and to pay timely and interest for respondent applied petitioner’s overpayment of dollar_figure from to his tax_liability petitioner has made no further payments on his tax_liability for respondent issued a letter final notice_of_intent_to_levy and notice of your right to a hearing and petitioner timely requested a hearing in his request for a hearing petitioner stated that he disagreed with the notice because he felt that respondent was trying to collect money that was actually owed to him at the appeals_office hearing petitioner stated that he filed his federal tax_return late because he knew he was due a refund and he did not want it used to offset his child_support obligation he did not timely file the return he said because he thought the refund would be applied as a credit to his tax_liability he attributes his predicament to the internal_revenue_service irs for not informing the public that there is a limited period within which to obtain a refund summary_judgment discussion petitioner argues that he is due a credit from his tax_return and an abatement of interest and penalties respondent asserts that as a matter of law the overpayment for is barred by the period of limitations under sec_6511 since the claim_for_refund made on the untimely return was filed more than years from the time the tax was paid the court agrees with respondent the standard for granting a motion for summary_judgment is stated in rule b a decision shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party has the burden of showing the absence of a genuine issue as to any material fact see 78_tc_412 and cases cited therein the evidence of the nonmovant is to be believed and all justifiable inferences are to be drawn in his favor 398_us_144 there is however no issue for trial unless there is sufficient evidence favoring the nonmoving party for the finder of fact to find in favor of the nonmoving party 391_us_253 the nonmovant’s evidence must be more than merely colorable 387_us_82 per curiam if the nonmovant’s evidence is not significantly probative summary_judgment may be granted first natl bank v cities serv co supra pincite rule d provides that when a properly supported motion for summary_judgment is made the adverse_party must set forth specific facts showing that there is a genuine issue for trial standard of review a taxpayer may raise challenges to the existence or amount of the underlying tax_liability in a sec_6330 proceeding if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner did not receive a statutory_notice_of_deficiency in this case where the validity of the underlying tax_liability is properly at issue this court reviews the matter de novo 115_tc_35 limitations on refunds and credits the amount of a credit or refund is limited by two look- back periods 516_us_235 a claim for credit or refund of an overpayment of any_tax shall be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever of those periods expires later sec_6511 under the 3-year look-back period if the claim was filed within years of the filing of the return then the taxpayer is entitled to a refund of taxes paid within years immediately preceding the filing of the claim plus the period of any extension of time for filing the return sec_6511 if the claim was not filed within that 3-year period the taxpayer is entitled to a refund of only those taxes paid during the years immediately preceding the filing of the refund claim sec_6511 in the case of any overpayment by a taxpayer the commissioner generally may within the applicable_period of limitations credit the amount of such overpayment against any_tax liability of that taxpayer sec_6402 petitioner’s federal_income_tax return was filed on date petitioner’s tax_return is his claim_for_refund sec_301_6402-3 proced admin regs as they were on the same document petitioner’s claim was filed within years of the filing of the return for and is timely 300_f3d_1065 9th cir see also revrul_76_511 1976_2_cb_428 petitioner is therefore allowed to claim an amount of tax paid within the 3-year period immediately preceding his claim sec_6511 the question is how much if any_tax did petitioner pay within the 3-year period preceding his claim petitioner’s overpayment is due to his claim for the earned_income_credit of dollar_figure on the tax_return the earned_income_credit is deemed paid_by the taxpayer on the due_date of the return 356_f3d_221 2d cir little v commissioner tcmemo_1995_1 petitioner therefore is deemed to have paid his tax for on date sec_6012 sec_6072 petitioner filed his claim_for_refund on date since no portion of the earned_income_credit is deemed paid within the 3-year period preceding the filing of his claim_for_refund_or_credit a refund_or_credit of the payment is barred sec_6511 petitioner argues that there is no information on the return stating that there is a time limit on filing a tax_return to claim a refund petitioner’s observation may be true but is nevertheless of no legal consequence t hose who deal with the government are charged with knowledge of applicable statutes and regulations 810_f2d_209 ndollar_figure d c cir affg 76_tc_209 see also fed crop ins corp v merrill 332_us_380 petitioner is presumed to know that his federal_income_tax return for was due to be filed by date petitioner is also presumed to know that it had to be filed by date in order to claim a refund_or_credit for the overpayment in petitioner is not entitled to a refund of the payment with respect to the tax_year deemed made on date it is barred under sec_6511 because the overpayment for is barred it cannot be used as a payment or credit for any part of the tax due for petitioner also challenges respondent’s assertion of the addition_to_tax under sec_6651 for his failure to timely file his income_tax return and the addition_to_tax under sec_6651 for failure to timely pay his income_tax for respondent bears the burden of production with respect to an addition_to_tax sec_7491 in order to meet this burden respondent must produce evidence sufficient to establish that it is appropriate to impose the addition_to_tax 116_tc_438 the parties agree that petitioner did not timely file a federal tax_return for there is no triable issue as to whether respondent can meet his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 it is petitioner’s burden to prove that he had reasonable_cause and lacked willful neglect in not filing his return timely see 469_us_241 higbee v commissioner supra sec_301_6651-1 proced admin regs petitioner has failed to allege any reasonable_cause or lack of willful neglect for his failure_to_file timely petitioner as previously discussed failed to pay a portion of his income_tax_liability for there is no triable issue as to whether respondent can meet his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 petitioner has failed to offer any evidence of reasonable_cause and lack of willful neglect for his failure to pay timely petitioner’s liability for interest is due to an underpayment_of_tax shown on his return and not to an assessment of interest attributable to a deficiency see sec_6211 sec_6404 taxpayers are allowed an abatement of assessed interest on a payment of tax described in sec_6212 to the extent certain types of errors or delays in payment are attributable to an officer_or_employee of the irs sec_6404 such an error or delay shall only be taken into account however if no significant aspect of the error or delay is attributable to the taxpayer and the delay was after the irs contacted the taxpayer in writing sec_6404 further the conference committee report for the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 states that if a taxpayer files a return but does not pay the taxes due sec_6404 would not permit abatement of interest regardless of how long the irs took to contact the taxpayer and request payment see 118_tc_22 h conf rept vol ii at ii-811 1986_3_cb_1 therefore if a taxpayer fails to file a return and fails to pay the tax owed sec_6404 does not apply to the interest that accrues on the unpaid tax before the commissioner contacts the taxpayer in writing with respect to the tax id petitioner admitted that he purposely delayed filing his tax_return claiming a refund in order to avoid having his refund seized to pay child_support the uncontested facts show that a significant aspect of the delay in payment is attributable to petitioner petitioner has not alleged any error or delay in payment attributable to an officer_or_employee of the irs other than the legal issues that the court has already decided against him see sec_6404 because petitioner has failed to present any evidence that there is a genuine issue of material fact for trial in this case the court concludes that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date the court will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
